  1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
  2   Including Professional Corporations
    ALAN M. FELD, Cal. Bar No. 155345
  3 MICHAEL M. LAUTER, Cal. Bar No. 246048
    SHADI FARZAN, Cal. Bar No. 301610
  4 Four Embarcadero Center, 17th Floor
    San Francisco, California 94111-4109
  5 Telephone: 415.434.9100
    Facsimile:    415.434.3947
  6 E mail        afeld@sheppardmullin.com
                  mlauter@sheppardmullin.com
  7               sfarzan@sheppardmullin.com

  8 Attorneys for the Official Committee
    of Unsecured Creditors
  9

 10
                              UNITED STATES BANKRUPTCY COURT
 11
                              NORTHERN DISTRICT OF CALIFORNIA
 12
                                    SAN FRANCISCO DIVISION
 13

 14
      In re                                        Case No. 18-31087
 15
      Sedgwick LLP,                                Chapter 11
 16
                   Debtor.                         COMMITTEE’S STATEMENT ON
 17                                                EXCLUSIVITY AND REQUEST FOR A
                                                   SCHEDULING CONFERENCE
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: SMRH:4817-0585-6153.1
      18-31087 Doc# 237       Filed: 06/06/19   Entered: 06/06/19 22:11:57   Page 1 of 3
                                                                                   STATEMENT
  1          Paragraph 4 of this Court’s order entered May 21, 2019 as Docket No. 224 provided that

  2 the above-captioned debtor (“Debtor”) and the Official Committee of Unsecured Creditors

  3 (“Committee”) could file simultaneous briefs on whether to extend the exclusivity period past its

  4 current date of June 17, 2019, and that if no briefs were filed by today, the exclusivity period

  5 would expire on its own on June 17, 2019 and the hearing set on exclusivity on June 13, 2019 at

  6 10:00 a.m. in this Court would be cancelled.

  7          The Committee opposes any further extension of the exclusivity period beyond June 17,

  8 2019. Committee counsel had fully prepared, and was about to file, a brief to that effect today

  9 when Committee counsel received a call from Debtor’s counsel at approximately 2:15 p.m. today

 10 informing Committee counsel that the Debtor (i) would not be filing a request to extend

 11 exclusivity; and (ii) would be filing a Rule 9019 settlement motion settling clawback claims

 12 against certain former partners without the Committee’s consent or approval. The Debtor then

 13 filed that unilateral settlement motion today as Docket No. 234.

 14          The Committee is disappointed that the Debtor waited until the day briefs were due to

 15 notify counsel that it was not seeking to extend exclusivity, thus causing the estate to expend

 16 unnecessary attorney’s fees in preparing the Committee’s brief. Moreover though, the Committee

 17 is shocked that the Debtor has taken this unilateral approach on the settlement of the clawback

 18 claims, given that the creditors represented by the Committee are the sole beneficiaries of the

 19 value of those claims. The Committee plans to object to the settlement, seek discovery in

 20 connection with the settlement motion, and seek additional affirmative relief. The Committee

 21 requests that in light of this development, and given the fact that this hearing was already

 22 calendared for the Court and certain participants, including the Committee chairman Kelly Kinnon

 23 and Committee counsel, Alan Feld, had already made plans to attend the scheduled hearing from

 24 out of town, that the Court treat the hearing that had been scheduled for June 13, 2019 at

 25 10:00 a.m. on exclusivity (which is no longer necessary as exclusivity will expire on its own on

 26 June 17, 2019) as a scheduling conference on the settlement motion and the related relief to be

 27 sought by the Committee.

 28

Case: SMRH:4817-0585-6153.1
      18-31087 Doc# 237          Filed: 06/06/19    -2-
                                                    Entered: 06/06/19 22:11:57        Page 2 of 3
                                                                                             STATEMENT
  1

  2
      June 6, 2019                   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  3

  4
                                     By                         /s/ Michael Lauter
  5                                                            MICHAEL LAUTER
                                                Attorneys for the Official Committee of Unsecured
  6                                                                  Creditors
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: SMRH:4817-0585-6153.1
      18-31087 Doc# 237       Filed: 06/06/19   -3-
                                                Entered: 06/06/19 22:11:57     Page 3 of 3
                                                                                      STATEMENT
